Title: Enclosure: Observations sur la Potasse, January 1789
From: Audibert, Dominique
To: 



EnclosureObservations sur la Potasse des treize Etats unisrelativement à la fabrication du Savon.

Marseille Janvier 1789

Cette Potasse, quoique moins pure que celle du Nord de l’Europe, est néanmoins infiniment meilleure. Son effet etant plus actif à cause de sa causticité, elle peut par consequent etre substituée à l’autre dans tous les usages où cette matiere peut etre employée, mais quoique l’on fasse en Europe beaucoup de Savon avec la potasse, et qu’il puisse etre très bon lorsqu’il est bien fait, on ne s’en sert pas dans la fabrication de celui de Marseille, non à cause du vice de ce Sel qui n’est pas connu des fabricants, mais parceque la fabrication nous ayant été transmise par les Espagnols, que ceux cy tenoient des Genois, et ces deux Nations n’employant que des Soudes, nous avons suivi leur methode; et comme la Soude est infiniment plus propre à la confection du Savon et que Marseille par sa Situation est au centre des productions de cette matiere, elle en a toujours consommé et n’a pas meme cherché à y Supleer par d’autres; ce qui, Joint au régime qui soutient cette fabrication, elle s’est acquise à juste titre la réputation de faire le meilleur Savon.
Une des qualités que l’on estime dans le Savon de Marseille et qui lui conserve la préference est d’etre solide et assés compacte pour resister aux plus grandes chaleurs sans se décomposer; c’est un des avantages les plus essentiels de la soude; le sel alkali minéral qui la constitue a la propriété de secher et d’etre efflorescent à l’air, tandis que le Sel de la Potasse, comme alkali végétal, attire puissamment l’humide et tombe en dissolution, d’où il resulte que l’employant dans la composition du Savon il lui communique cette propriété et le Savon qui en provient est toujours moû.
De sorte que si la potasse s’introduisoit dans la fabrication, ce ne pourroit etre qu’en petite quantité, puisqu’il lui faudroit des correctifs pour combatre le vice d’un pareil ingredient, mais ce n’est pas le seul défaut réel ou apparent que cette matiere porteroit au Savon. On exige dans cette fabrication des qualités qui, sans tenir à son essence, n’en sont pas moins essentielies à son débit pour Satisfaire les differents gouts des Provinces qui le consomment; les unes demandent et préferent la marbrure d’un bleu pâle, les autres d’un bleu celeste et les autres d’un bleu vif, qualites et couleurs qu’on ne peut obtenir qu’au moyen des Soudes, attendû qu’en Général cette végétation récèle en abondance un mélange de parties ferrugineuses qui est le seul intermediaire pour Colorer le Savon.
Un Obstacle encore puissant à l’employ de la Potasse dans notre  fabrication, c’est le prix, qui rarement pourra permettre de lui donner la préference sur les Soudes.
1° par les considerations deja détaillées
2° Comme ce Sel ne se tire que par un travail laborieux et à grands frais, son prix est toujours à peu pres uniforme; au lieu que les Soudes se recoltent toutes les annés, il y en a même de tres vivaces et les frais pour les reduire en cendres ou en pierres etant tres modiques, les prix varient comme les récoltes, à tel point que leur prix asses ordinaire qui etoit de 10 à 12₶ le quintal est monté progressivement Jusqu’à 36₶, tant à cause du manque de Recolte que par des enlevemens innatendus, ou par l’effet des Speculations. A ce dernier prix il auroit convenu d’employer la potasse, puisqu’on pourroit toujours l’obtenir aux environs de 20₶ le quintal, mais les Soudes reprenant actuellement leur Juste prix et les premieres qualités etant déja tombées à 16₶ la Potasse ne peut plus soutenir leur concurrence.
La cherté de la Soude dans des tems anterieurs a donné lieu d’y supleer en partie par le Natron, production qui nous vient d’Egypte et dont on fait un emploi qui s’étend tous les jours d’avantage avec d’autant plus de Succés qu’il se mêle et s’assimile parfaitement bien avec la Soude et dont le prix en est constamment inferieur.
On peut ajouter en faveur de la Potasse qu’elle est beaucoup plus riche en Sel que la Soude, attendu qu’elle a été extraite des Végétaux et qu’elle se trouve débarassee de plus de parties héterogenes, au lieu que la Soude contient le Suc de la plante comme sa cendre, mais on observera que malgré cette difference de produit, à prix egal la Soude fine mérite encore la préference, parceque l’herbe dont elle est extraite etant de la même espece, le Sel qui en provient l’est aussi, c’est à dire l’alkali est aussi pur que la nature du sol peut le donner; au lieu que la Potasse etant faite indistinctement avec toute sorte de bois, il en résulte un produit de differents sels moyens ou neutres dans lesquels souvent l’alkali végétal n’est pas le plus dominant, et comme tout Sel neutre est composé d’une base alkaline et d’un acide et que tous les acides quelconques nuisent à l’amalgame du Savon, il en resulte que la Potasse ne peut pas etre assimilée à la Soude fine, mais seulement aux Soudes secondaires dont les prix varient en proportion de la quantité d’alkali pur qu’on croit leur appercevoir.
D’apres ces considerations on peut d’autant moins se promettre d’introduire cette marchandise dans la composition du Savon, la plupart des fabricants, attachés servilement à une routine, seroient peu capables de suivre tous les procédés nécéssaires pour tirer parti de cette matiere.


   
   Je dis qu’il peut etre bon, etant bien fait, parcequ’on le fait très mal généralement partout.



